Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2 and 3 include reference to figure numbers.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 and 12 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelling (2020/0180673). In regard to claim 1, Kelling discloses a carrying device comprising a load compartment configured to accommodate a load (Fig. 10, item 124), at least one wheel rotatably coupled to the load compartment, and configured to roll along a ground (Fig. 10, item 126), a shaft attached to the load compartment (Fig. 10, item 120), and a coupling element attached the shaft, wherein the coupling element is configured to couple the carrying device to a person in a manner that allows towing of the carrying device by the person (Figs. 1 and 10, item 86).
	In regard to claim 2, Kelling discloses wherein the load compartment has a goose body-like shape the height of the load compartment is highest substantially at the center of the load compartment, while the height of the load compartment decreases along the length of the load compartment towards both ends of the load compartment (Figs. 1 and 10).
	In regard to claim 3, Kelling discloses wherein the shaft has a goose neck-like shape (Figs. 1 and 10).
	In regard to claim 4, Kelling discloses wherein the coupling element is configured to be attached to an item worn by the person (Fig. 1, item 12).
	In regard to claim 5, Kelling discloses wherein the coupling element is configured to be attached to a back side of the person (Fig. 1).
	In regard to claim 6, Kelling discloses wherein the shaft is releasably attached to the coupling element (Figs. 8 – 9).
	In regard to claim 7, Kelling discloses wherein the shaft is configured to be attached to the coupling element at a single point (Figs. 1 and 8 – 9).
	In regard to claim 8, Kelling discloses wherein the coupling element is a pivot to which the shaft is pivotally connected, in a manner that allows turning of the person in relation to a length of the shaft (Figs. 8 – 9).
	In regard to claim 9, Kelling discloses wherein the shaft comprising alternating rigid and elastic areas (Figs. 1 and 10, wherein the members making up item 120 alternate straight and curved members which inherently having differing stiffnesses, i.e. more rigid straight sections and more elastic curved sections).
	In regard to claim 10, Kelling discloses wherein the shaft comprising a bending axis configured to be in an open position when the shaft is extended and allows towing of the carrying device by a person, and a closed position when the shaft is bent and allows carrying the carrying device on a back of a person (Fig. 11, item 1118).
	In regard to claim 12, Kelling discloses wherein the shaft comprises at least one flexible element (Figs. 1 and 10, wherein the members making up item 120 alternate straight and curved members which inherently having differing stiffnesses, i.e. more rigid straight sections and more elastic curved sections).
	In regard to claim 13, Kelling discloses wherein a flexible element is positioned at an end of the shaft that is configured to attach to the coupling element (Fig. 10, curved portion or item 84).
	In regard to claim 14, Kelling discloses wherein the shaft comprises at least one rigid element (Figs. 1 and 10, wherein the members making up item 120 alternate straight and curved members which inherently having differing stiffnesses, i.e. more rigid straight sections and more elastic curved sections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelling (2020/0180673) as applied to claims 1 – 10 and 12 – 14 above, and further in view of Doyle (2017/0135332). Kelling does not disclose a backpack style harness for lifting and carrying the device. In regard to claim 11, Doyle discloses a carrying element configured to allow carrying of the carrying device on a person's back, wherein the carrying element is attached to a surface of the load compartment that faces upwards when the load compartment stands on the at least one wheel on a ground (Fig. 5, items 40a and 40b).
	In regard to claim 15, Doyle discloses a harness, configured to be worn by a person, and connect to the coupling element (Fig. 5, items 40a and 40b.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the backpack harness of SOMEONE, to the carrying device of Kelling, in order to provide a user with means to carry the device while supporting the device via shoulders/back/legs. This would increase ease of use by lowering the exertion needed to support and carry the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson et al. (8,419,035) disclose a bicycle trailer;
Koshutin (9,365,224) discloses a collapsible carrying device;
Johnson (2020/0283050) discloses a push-to-pull convertible carriage;
Peng et al. (CN202686396) disclose a three-in-one luggage barrow;
Hildebrandt (EP0719511) discloses a carrying frame for a backpack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618